Citation Nr: 1131610	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-18 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbosacral strain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in pertinent part, denied the Veteran's claim for an increased rating for his lumbar spine disability.

The Veteran testified before the undersigned at a May 2010 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant matter in July 2010.

A May 2011 rating decision issued by the Appeals Management Center (AMC) granted service connection for left lower extremity radiculopathy and assigned an initial rating of 10 percent, effective October 20, 2006.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, this matter must again be remanded for further development.

Under the General Rating Formula for Diseases and Injuries of the Spine, objective neurological abnormalities associated with a spinal disability, including bowel or bladder impairment, is to be rated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  

The Veteran testified during his May 2010 hearing that he constantly wore an absorbent pad due to bowel and bladder impairments and that he sometimes must change this pad a couple of times per day.  He also carried an external bladder with him.  Occasional bowel incontinence that occurred every two weeks for the past year and for which he wore an absorbent pad was reported in a July 2007 VA examination.  An August 2010 VA examination reflected his complaints of dysuria, frequent urination and episodic incontinence of the bowel and bladder; no findings regarding the relationship between these complaints and his service-connected lumbar spine disability were made.

In its July 2010 remand, the Board referred issue of service connection for bladder and bowel incontinence to the agency of original jurisdiction for further adjudication.  However, the rating schedule requires such impairments be rated in conjunction with a service-connected back disability.  A new VA examination is therefore required to determine whether the Veteran's reported bladder and bowel impairments are associated with his service-connected lumbar spine disability and the severity of any such associated impairments.

The Court of Appeals for Veterans Claims (Court) has held that a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

During his May 2010 hearing, the Veteran testified that he had retired from his job as a hospital administrator due to his lumbar spine disability.  The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service- connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The record does not contain such an opinion.




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA orthopedic examination to determine whether he suffers from bladder or bowel impairments that are associated with his service-connected lumbar spine disability.  Any necessary studies and consultations must be completed.  The examiner(s) should review the Veteran's claims file and note such a review in any examination report.

The examiner should provide a description of all neurological manifestations of the Veteran's service-connected lumbar spine disability, to include, but not limited to, bowel or bladder impairments.

The examiner should also provide an opinion as to whether the Veteran's service-connected disabilities together prevent him from obtaining or retaining gainful employment for which his education and occupational experience would otherwise qualify him.

2.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


